DETAILED ACTION

Rejoinder
Claims 1, 3-12, 20-23, 49-55 are directed to an allowable product.  Since claim 2, previously withdrawn from consideration as a result of a restriction requirement, has been amended to include the limitations that rendered the elected claims allowable, these claims are hereby rejoined and fully examined.  Claims 26-48, directed to the invention(s) of Group II, III, IV, and V, do not require all the limitations of an allowable product claim, and has NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Species A1 and Species A2 and between Species B1 and Species B2 as set forth in the Office action mailed on 03/18/2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 

	The application has been amended as follows:

In the claims filed on 10/22/2020:
In claim 1 at line 14, please insert the word(s) --first, second, and third-- before the word(s) “subcells comprise”.
In claim 3 at line 1, please delete the word(s) “three”, and insert the word(s) --the first, second, and third-- before the word(s) “subcells comprise”.
In claim 6 at line 1, please insert the word(s) --first, second, and third-- before the word(s) “donors”.
In claim 7 at line 1, please insert the word(s) --first, second, and third-- before the word(s) “donors”.
In claim 8 at line 1, please insert the word(s) --first, second, and third-- before the word(s) “donor-acceptor”.
Please cancel the claims 26-48.


Allowable Subject Matter
Claims 1-12, 20-23, and 49-55 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken alone or in combination fails to anticipate or fairly suggest the limitations of the claims, in such a manner that a rejection under 35 USC 102 or 103 would be proper.  The prior art fails to teach a combination of all the claimed features as presented in independent claim 1.

Regarding claim 1, JONES (US 20120241717 A1) teaches the state of the art of a multi-junction organic photovoltaic device comprising a first subcell with a first donor-acceptor heterojunction, a second subcell with a second donor-acceptor heterojunction, a third subcell with a third donor-acceptor heterojunction, a first separating layer, and second separating layer.
But, the prior art fails to explicitly teach a combination of all the claimed features including    
“wherein the second donor principally absorbs at one or more wavelengths that do not overlap with the one or more overlapping wavelengths principally absorbed by the first and third donors; and wherein the first and third donors principally absorb at shorter wavelengths than the second donor”, as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726